Citation Nr: 0203246	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a scar of the right foot.

(The issues of entitlement to service connection for 
shortness of breath and wheezing; joint pains of the feet, 
ankles, knees, and shoulders; and fatigue and sleep 
disturbances (all claimed as due to an undiagnosed illness) 
will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for a 
scar of the right foot and assigned a zero percent 
evaluation.  In a September 2001 rating decision, the RO 
increased this evaluation to 10 percent, effective from 
November 1998.  The assigned 10 percent evaluation is not the 
maximum available, and, as such, the veteran's claim for a 
higher initial evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran requested a VA Travel Board hearing in his 
September 2000 Substantive Appeal.  However, in a submission 
received by the RO in November 2000, he clarified that he 
sought an RO hearing instead, and an April 2001 VA Report of 
Contact indicates that he wished to have an additional VA 
examination in lieu of a hearing.  The requested examination 
was conducted in May 2001, and the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2001).

While the veteran's appeal initially included the issues of 
entitlement to service connection for panic disorder with 
agoraphobia and a left shoulder disorder, these claims were 
granted in a September 2001 rating decision and are no longer 
on appeal.

The issues of entitlement to service connection for shortness 
of breath and wheezing; joint pains of the feet, ankles, 
knees, and shoulders; and fatigue and sleep disturbances (all 
claimed as due to an undiagnosed illness) remain on appeal 
but will not be addressed in this decision because the Board 
has determined that additional development, to be conducted 
by the Board's Case Development Unit in accordance with 
38 C.F.R. § 19.9(a)(2), is necessary.  These issues will be 
fully addressed in a forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his claim.

2.  The veteran's scar of the right foot has been shown to be 
tender and painful on examination, but there is no evidence 
indicating that this scar is productive of other limitation 
of functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a scar of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has obtained 
records of treatment reported by the veteran and has afforded 
him multiple VA examinations.  See also 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the August 2000 
Statement of the Case and the October 2001 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

Additionally, the RO informed the veteran of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the October 2001 
Supplemental Statement of the Case.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

The RO has evaluated the veteran's scar of the right foot at 
the 10 percent rate under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  Under this section, a maximum evaluation of 10 
percent may be assigned in cases of a superficial scar that 
is tender and painful on objective demonstration.

As the veteran has been awarded the maximum available 
evaluation under Diagnostic Code 7804, the Board has 
considered other bases for an increased evaluation.  In this 
regard, the Board notes that, while the veteran's January 
1999 VA general medical examination revealed no abnormalities 
specifically attributed to his right foot scar, tenderness of 
the right foot scar was shown on a May 2001 VA orthopedic 
examination.  

However, the veteran's January 1999 VA examination revealed 
no abnormalities of the feet, other than pain and tenderness.  
Under Diagnostic Code 7805, limitation of functioning of an 
affected body part constitutes the only other basis for a 
higher initial evaluation.  Since there is no evidence of 
limitation of functioning beyond the symptoms contemplated in 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7804, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for a scar of the right 
foot.  Therefore, the claim is must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

Finally, the veteran has submitted no evidence showing that 
his service-connected scar of the right foot has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001), which 
pertain in cases of "exceptional" circumstances warranting 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a scar of the right foot is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

